1. The merits of this case were properly decided for the reasons carefully articulated in the comprehensive decision of the *886judge of the Land Court to whom the case was submitted on what amounted to a case stated. 2. The petitioner Devine is the freehold owner in possession of the locus, and there can be no question that the Land Court had jurisdiction trader G. L. c. 240, § 14A, and G. L. c. 185, § 1 (j1/2), to grant all the declaratory relief requested by her. Pitman v. Medford, 312 Mass. 618, 618-622 (1942). Addison-Wesley Publishing Co. v. Reading, 354 Mass. 181, 183-185 (1968). Harrison v. Braintree, 355 Mass. 651, 654 (1969). Accordingly, there is no need to determine whether that court also had jurisdiction under any of the provisions of G. L. c. 231A to grant identical relief to the petitioner Corcoran, which has a contractual right to acquire title to the locus from the petitioner Devine. Compare Save the Bay, Inc. v. Department of Pub. Util., 366 Mass. 667, 671-675 (1975). As soon as Corcoran acquires title to the locus it will succeed to all the rights which the decision accords to Devine (Wishnewsky v. Saugus, 325 Mass. 191, 195-196 [1950]), who has not yet filed any application for a building permit. 3. As proceedings under G. L. c. 240, § 14A, and G. L. c. 185, § 1 (j1/2), do not fall within the ambit of Mass.R.Civ.P. 1, 365 Mass. 730 (1974), there was no occasion for the entry of a judgment pursuant to Mass.R.Civ.P. 58, as amended effective January 1, 1977, 371 Mass. 908. The appeal could be, and properly was, taken directly from the decision itself under the provisions of the first paragraph of G. L. c. 185, § 15, as appearing in St. 1973, c. 1114, § 25. See Beechwood Acres, Inc. v. Hamilton, 350 Mass. 655, 658 (1966).
Bradbury Gilbert, Town Counsel, for the defendants.
Robert E. McLaughlin (William F. York with him) for the plaintiffs.

Decision affirmed.